Citation Nr: 0001019	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-20 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1966 and from February 1967 to August 1972. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which declined to reopen a 
claim of entitlement to service connection for PTSD on the 
basis of new and material evidence.  In June 1998, the Board 
remanded the case to the RO for additional development.  That 
development has been completed by the RO, and the case is 
once again before the Board for appellate review.



FINDINGS OF FACT

1.  An unappealed October 1994 rating decision declined to 
reopen the veteran's claim of entitlement to service 
connection for PTSD on the basis of new and material 
evidence.

2.  Since the October 1994 rating decision, the veteran has 
submitted evidence which includes diagnoses of PTSD as well 
as lay statements and documents pertaining to his alleged 
inservice stressors.

3.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active military service.

4.  The veteran does not have PTSD that is related to service 
or any other event which occurred therein.



CONCLUSIONS OF LAW

1.  The October 1994 rating decision which declined to reopen 
the veteran's claim of entitlement to service connection for 
PTSD on the basis of new and material evidence is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  The evidence received since the October 1994 rating 
decision is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a).

4.  Post-traumatic stress disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.302, 
3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the following three 
elements: [1] medical evidence establishing a clear diagnosis 
of the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In this case, an original claim for service connection for 
PTSD was denied by the RO in a rating decision rendered in 
September 1992.  The evidence at that time included a 
diagnosis PTSD, but no evidence of a verified inservice 
stressor had been submitted.  The veteran responded several 
years later by submitted additional evidence.  In October 
1994, the RO declined to reopen that claim on the basis that 
the evidence submitted was not new and material.  The veteran 
was notified of the October 1994 rating decision and of his 
appellate rights that same month but failed to seek appellate 
review within one year of notification.  Therefore, that 
decision is final and is not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The October 1994 rating decision which declined to reopen the 
veteran's claim for service connection for PTSD is final, as 
it was the last disposition in which the claim was finally 
disallowed on any basis.  The relevant evidence at that time 
consisted of the veteran's service medical records; service 
personnel records; and VA hospitalization and outpatient 
treatment reports, several of which included diagnoses of 
PTSD.  Consequently, the evidence that must be considered in 
determining whether the claim may be reopened based on new 
and material evidence is that added to the record since the 
October 1994 rating decision.

Since that rating decision, a report of a VA examination 
performed in July 1996 was submitted which includes a 
diagnosis of PTSD.  In rendering the diagnosis, the examiner 
considered the veteran's accounts of stressful events he 
experienced while serving in Vietnam.  In particular, the 
veteran reported that he had engaged in combat with enemy 
forces on numerous occasions, that he had sustained injuries 
to his right eye and legs during combat, that he had been 
exposed to dead bodies, and that he had escorted his brother-
in-law's body, identified as [redacted], back home from 
Vietnam where he had been killed in an airplane accident.  

Evidence has also been submitted which supports the veteran's 
claim that he escorted his brother-in-law's body back home 
from Vietnam.  In a November 1998 letter, the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
verified that Staff Sergeant [redacted] was killed in 
action in an aircraft incident in September 1967.  The letter 
went on to add that it was unable to verify weather this was 
the same person referred to by the veteran.  However, the 
veteran's sister submitted a letter in August 1998 stating 
that the veteran did in fact escort her husband's body home 
from Vietnam in September 1967.  

The record now contains a diagnosis of PTSD based on a 
verified inservice stressor, which was the basis for the RO's 
denial in September 1992 and October 1994.  Accordingly, the 
Board finds that new and material evidence has been submitted 
since the October 1994 rating decision, and thus, the claim 
for service connection for PTSD must be reopened. 


II.  Service Connection

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
held that before the Board can address a question that has 
not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  In the instant case, the 
Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on a de novo basis.  
Following the Board's June 1998 REMAND, the RO issued a 
Supplemental Statement of the Case in June 1999 in which it 
denied the veteran's claim for service connection for PTSD on 
the merits based on a de novo review.  At that time, the 
veteran was notified off all applicable laws and regulations 
pertaining to service connection for PTSD.  Under these 
circumstances, the Board may proceed to adjudicate this claim 
without prejudice to the veteran.

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  As a result, the VA has a 
duty to assist the veteran in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  As will 
be discussed, the Board finds that all relevant facts have 
been properly developed to the extent possible and no further 
action by the VA is warranted.

As noted, service connection for PTSD requires three 
elements: [1] medical evidence establishing a clear diagnosis 
of the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 137. 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and his alleged stressor is combat related, then 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

The record reflects that the veteran has been diagnosed with 
PTSD on several occasions based on his own accounts of 
stressful incidents which he claims occurred while serving in 
Vietnam.  Therefore, the central issue in this case is 
whether the diagnoses of PTSD are reliable.  After a careful 
review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

During the veteran's first period of service, records show 
that he was assigned to the 595th Signal Company (Support) 
and Company A44, 36th Signal Battalion in the area of Long 
Binh, Vietnam, from April 1967 to April 1968.  He served as a 
telephone and central office switchboard operator.  During 
his second period of service, the veteran served in Vietnam 
where he worked in communications.  He was assigned to the 
U.S. Army Strategic Communications Command at Long Binh from 
January 1971 to January 1972, where he served as a Dial 
Central Office Repairman. 

The service records contain DD Forms 214 for the veteran's 
periods of service from 1964 to 1966 and from 1969 to 1972.  
The veteran's Department of the Army (DA) Forms 20 document 
his service in the infantry from 1964 to 1966 and then in 
communications from 1967 to 1972.  These records also list 
the veteran's awards and decorations as the National Defense 
Service Medal (NDSM), Vietnam Service Medal, Vietnam Campaign 
Medal, three overseas bars, Expert Badge for the M-14, and 
Marksman Badge for the M-16.  The DD Forms 214 only list the 
NDSM, the M-14 Expert Badge and two overseas bars.  None of 
these documents lists the Combat Infantryman Badge, the 
Purple Heart Medal, or any other award evidencing combat with 
the enemy.

The veteran's service medical records do not contain any 
evidence of combat-related injuries such as shell fragment 
wounds.  These records are also negative for any complaint, 
treatment or finding for any psychological problems.  A 
Medical Board report reveals that the veteran was medically 
retired from the Army in 1972 after his right eye was 
surgically removed.  However, this injury was not the result 
of combat but occurred in December 1971 when a bedspring 
apparently hit the veteran in the right eye while home on 
leave. 

The veteran has alleged a number of stressors in seeking to 
establish service connection for PTSD.  The veteran has 
submitted several written statements and testified at a 
videoconference hearing in March 1998 before the Board.  A 
number of the alleged stressors involved actions associated 
with the North Vietnamese TET Offensive, particularly at the 
Bien Hoa Air Base.  The veteran claimed that he was sent to 
secure the Bien Hoa Air Base in 1967, which was being overrun 
by Viet Cong.  According to the veteran, the U.S. responded 
with air strikes and by dropping Napalm, severely burning and 
killing many soldiers from his unit.  He identified one 
casualty as Staff Sergeant [redacted], but was unable to 
recall the names of any other casualties from his unit.  He 
reported that he was involved in cleaning up dead bodies 
several days after the attack.  Another stressful event 
reported by the veteran involved escorting the remains of his 
brother-in-law, Sergeant [redacted], back home from 
Vietnam after he had been killed in a airplane accident.  The 
veteran denied witnessing Mr. [redacted]'s death, but claimed 
that this incident was one of several incidents underlying 
his PTSD.  

The record shows that the veteran received extensive 
treatment by the VA for various psychiatric disorders, 
including alcohol and heroin abuse, major depression, and a 
passive-dependent personality disorder.  Several of these 
treatment reports also include diagnoses of PTSD, namely VA 
outpatient treatment reports dated in May 1992, September 
1993, and March 1999, as well as VA hospitalization reports 
dated from August to September 1993, September to October 
1993, and October 1998.  The only mention of an underlying 
stressor contained in these reports, however, is the VA 
hospitalization report dated from August to September 1993, 
which included the veteran's history of having been wounded 
in combat while serving in Vietnam.  No other stressor was 
identified in any of the remaining reports.

The veteran was afforded a VA psychiatric examination in July 
1997 to determine whether he currently suffered from PTSD.  
During the interview, the veteran explained that he had 
experienced numerous stressful events during both periods of 
his military service.  The veteran stated that he had engaged 
in combat during his entire first tour in Vietnam.  He 
claimed that he was involved in the TET Offensive in 1967, 
where U.S. air strikes killed many soldiers from his unit.  
He told the examiner that he was involved in retrieving 
charred bodies after the attack.  The veteran also said that 
his PTSD was related to the incident in which he escorted his 
brother-in-law's body back home from Vietnam.  In addition, 
the veteran claimed that he injured his eye while engaged in 
combat after a spring from his rifle malfunctioned, and that 
he received shrapnel wounds to his legs.  Following the 
interview and mental status examination, the examiner 
concluded with diagnoses of chronic post-traumatic stress 
disorder, bipolar disorder by history, and chronic opiate 
dependence.  

The Board remanded the case in June 1998 and instructed the 
RO to send the veteran's stressor summary to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), in 
order to verify the veteran's claimed stressors.  In November 
1998, that agency responded and included a unit history of 
the 595th Signal Company and of the 36th Signal Battalion to 
which the veteran was assigned.  In its letter, USASCRUR 
reported that the 595th Signal Company was located at Di An, 
and that the 36th Signal Battalion, Company A44, was located 
at Bien Hoa.  Enclosed was the 1968 TET Offensive report, 
which lists combat activities, encountered in the areas of 
Long Binh, Bien Hoa and Tan Son Nhut?  The letter further 
noted that available Army casualty data lists many 
individuals with the last name "[redacted]," and that the 
veteran's name was not included in the casualty data.  
However, it was also noted that casualty data lists a Staff 
Sergeant [redacted] as killed in action in an aircraft 
incident in September 1967.  As data did not list Sergeant 
[redacted]'s headquarters, USASCRUR was unable to verify that 
that was the same Sergeant [redacted] the veteran was referring 
to.  In a letter submitted in August 1998, however, the 
veteran's sister verified that the veteran had in fact 
escorted the remains of her husband back home from Vietnam in 
1967.  

The veteran was afforded a VA psychiatric examination in June 
1999 to determine whether he suffered from PTSD as a result 
of a verified inservice stressor.  The veteran identified his 
Vietnam stressors as handling dead bodies and escorting the 
remains of his brother-in-law from Vietnam.  The examiner 
noted that the stressor involving the retrieval of dead 
bodies had not been confirmed.  Based on a review of the 
claims file and findings from mental status examination, the 
examiner provided Axis I diagnose of (1) schizoaffective 
disorder, chronic, and (2) substance abuse, alcohol and 
opiates.  The examiner commented that it was impossible to 
establish PTSD as a separate diagnosis.  

Applying the above criteria to the facts of this case, that 
Board finds that the preponderance of the evidence is against 
a finding that the veteran suffers from PTSD as a result of a 
verifiable inservice stressor.  Initially, the Board finds 
that the objective evidence demonstrates that the veteran did 
not engage in combat with the enemy.  The veteran, for 
example, was not awarded the Combat Infantryman Badge, the 
Purple Heart Medal, or any other award associated with valor 
or heroism shown while engaged with an enemy force.  The 
veteran's service personnel records also do not reflect that 
the veteran was ever engaged in combat, and service medical 
records do not disclose any combat related injuries.  
Accordingly, the Board finds that there is no credible 
evidence that the veteran actually "engaged in combat." 
Although the veteran was assigned to the Long Binh area, 
which was adjacent to the Bien Hoa AFB, during the TET 
offensive of 1968, serving in a combat zone is not the same 
as engaging in combat with the enemy.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Therefore, independent 
corroboration of the stressors reported by the veteran must 
be shown.

The Board also finds that none of the PTSD diagnoses are 
based on a verifiable inservice stressor.  In this respect, 
the Board notes that the only verified inservice stressor is 
the incident in which the veteran escorted the remains of his 
brother-in-law back home from Vietnam.  The letter and unit 
history provided by the USASCRUR are unable to confirm that 
the veteran was ever engaged in combat during the TET 
Offensive or involved in the retrieval of dead bodies during 
its aftermath.  The veteran was assigned to the Long Binh 
area during the TET Offensive, which was adjacent to the Bien 
Hoa Air Based.  Nevertheless, this is insufficient to confirm 
the veteran's claimed stressors involving combat.  See Wood, 
supra.  Furthermore, the veteran's claim that he sustained 
injuries in combat is contradicted by the evidence of record.  
The veteran maintained that he lost his eye after his rifle 
malfunctioned while engaged in combat.  However, the record 
shows that this injury was caused by a bedspring while the 
veteran was home on leave.  This inconsistency clearly raises 
the issue of the veteran's credibility and the probative 
value which may be attached to the veteran's statements and 
testimony.

As the incident involving the veteran's brother-in-law is the 
only verified inservice stressor, the Board can only consider 
those PTSD diagnoses which includes this stressor.  Here, the 
only PTSD diagnosis which mentions this verified stressor is 
the July 1996 VA psychiatric examination report.  However, 
the examiner who performed that examination also included the 
veteran's alleged stressors involving combat and combat 
related injuries.  As these stressors are either unverified 
or contradicted by the evidence, the Board places little 
probative value on this report.

On the other hand, the examiner who performed the June 1999 
VA examination only considered the verified inservice 
stressor involving the veteran's brother-in-law.  The 
examiner also reviewed the entire claims file, including the 
letter and unit history submitted by the USASCRUR.  Bases on 
that review and findings from mental status examination, the 
examiner opined that it was impossible to establish PTSD as a 
separate diagnosis.  Instead, the examiner attributed the 
veteran's psychiatric symptoms to a chronic schizoaffective 
disorder and substance abuse involving alcohol and opiates.  
As this opinion is based on a thorough review of the claims 
file, the Board finds this opinion to be of greater probative 
value than the opinion found in the July 1996 VA examination 
report.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran); see also Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis). 

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, any diagnosis of PTSD cannot be 
considered reliable.  "Just because a physician or other 
health care professional accepted the veteran's description 
of his Vietnam experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean that the BVA 
was required to grant service connection for PTSD."  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  " The BVA [is] 
not bound to accept the appellant's uncorroborated account of 
his Vietnam experiences...."  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood, 1 Vet. App. at 192.  While the 
veteran, as well as several family members, may well believe 
that his PTSD is related to service, as laypersons without 
medical expertise, they are not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, the 
veteran's claim of entitlement to service connection for PTSD 
must be denied.

In conclusion, as the veteran has failed to prove that his 
PTSD is related to a verified inservice stressor, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The Board also has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 






ORDER

Service connection for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

